                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                               HELENA DIVISION


VICTORY PROCESSING, LLC and                     Case No. CV-17-027-H-CCL
DAVE DISHAW,
                                                JUDGMENT IN A CIVIL CASE
                      Plaintiffs,

   vs.

TIM FOX, in his official capacity as
Attorney General for the State of
Montana,

                      Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

  X     Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

         IT IS ORDERED AND ADJUDGED that Judgment is entered in favor of
  Plaintiffs and against Defendant declaring Mont. Code Ann. § 45-8-216(1)(e)
  unconstitutional and enjoining further enforcement of Mont. Code Ann. § 45-8-
  216(1)(e).

         Dated this 8th day of November.

                                    TYLER P. GILMAN, CLERK

                                    By: /s/ Julie Hollenbeck
                                    Julie Hollenbeck, Deputy Clerk
